El Juez Asociado Se. del Toro,
emitió la opinión del. tribunal.
El 26 de noviembre de 1909 comparecieron ante notario público, Pedro Juan Palón y Jiménez y Manuel Méndez Due-ño y el primero vendió al segundo todos los derechos que tenía a la herencia de su padre Don Jaime Palou y Bosch. Presentado para su inscripción en el Registro de la Propie-dad de Caguas el indicado documento público, acompañado de un escrito en el que se describen los bienes con respecto *807a los cuales se solicita la inscripción, el registrador se negó a- verificarla por medio de la siguiente nota, contra la cual se ha interpuesto el presente recurso gubernativo:
“Denegada la inscripción del precedente documento, por lo que respecta a una finca rústica y tres participaciones en tres fincas más de igual naturaleza, radicadas'en los barrios de Gurabo Abajo, Ceiba Norte, Gurabo Abajo y Lirios, del término municipal de Juncos res-pectivamente, cuya inscripción se. solicita en un escrito, por el defecto insubsanable de que, según el registro, el cedente adquirió dicha finca y las citadas participaciones en las otras tres fincas, por herencia de su padre Don Jaime Palou y Bosch, en las particiones de dicha heren-cia verificadas con fecha veinte y seis de noviembre de mil novecientos nueve, cuyas particiones fueron aprobadas por la Corte de Distrito de Humaeao en resolución de treinta de noviembre del mismo año y protocoladas por escritura otorgada ante el notario de Humaeao Don Salvador Fulladosa y Mir, con fecha primero de diciembre del repetido año, y que el precedente documento fué otorgado el veinte y seis de noviembre de mil novecientos nueve, fecha igual a la de las particiones citadas y anterior a la de su aprobación y protocolización, por cuyo motivo no puede practicarse la inscripción, de acuerdo con el artículo diez y siete de la Ley Hipotecaria; habiéndose tomado en su lugar anotación preventiva por el término legal de ciento veinte días, a favor del cesionario, a los folios 143, 137 vuelto, 141 y 209 también vueltos, del tomo 15 de Juncos, fincas números 681, 679 dupli-cado, 680 y 30 triplicado, anotaciones letras A y B, respectivamente, con el defecto subsanable de no describirse las referidas fincas en el precedente título.”
Según aparece del documento de referencia, el falleci-miento del padre de Pedro Juan Palou ocurrió el 13 de julio de 1902, bajo testamento que otorgara ante notario público y en el cual instituyó por herederos a sus hijos y a su esposa. Desde esa fecha nació el derecho de Pedro Juan Palou a la herencia de su padre, y por consiguiente pudo enajenarlo válidamente en 26 de noviembre de 1909, y su enajenación, hecha en legal forma, debe surtir los efectos consiguientes.
“El derecho hereditario se considera como un derecho real, y por tanto será inscribible su enajenación aunque no se haya verificado la adjudicación correspondiente, con tal que se halle previamente inscrito *808a favor del trasmitente (V. Resoluciones de 22 agosto, 1863, y 16 de dbre., 1876), y éste aunque sólo sea un partícipe el que enajena y aunque la participación esté determinada por la cantidad que re-presenta su valor, y no por la parte alícuota de la finca.
. “Autorizada la inscripción del título de herencia sin distinguir la testada de la intestada; la que se halla- aceptada, de la pendiente de aceptación, y la que corresponde a un solo heredero, de la que perte-nece a varios proindiviso, es evidente, que procede de igual modo la inscripción de las enajenaciones o cesiones que de su respectivo de-recho hereditario hagan las personas que a su nombre lo tengan ins-crito.” (Resolución de 16 dbre., 1876.) (2 Galindo, Legislación Hipotecaria, 270.)
Pero el registrador sostiene en su nota, y con mayor amplitud en su alegato de 4 de junio actual, que la escritura de cesión de derechos hereditarios se otorgó el mismo día, 26 de noviembre de 3909, en que se verificó la partición de la herencia de Don Jaime Palou y Bosch; que esta partición se aprobó el 30 de noviembre de 1909, se protocoló el 1 de diciembre del mismo año, y se inscribió luego en el registro de la propiedad, y que por tanto, de acuerdo con lo que prescribe el artículo 17 de la Ley Hipotecaria, no es posible veri-ficar la inscripción de los bienes adjudicados e inscritos a nombre de Pedro Juan Palou a virtud de la partición, a favor’ del adquirente de los derechos hereditarios.
Inscrito o anotado preventivamente en el registro, dice el citado artículo 17, cualquier título traslativo de dominio o de la posesión de los inmuebles o de los derechos reales impuestos sobre los mismos, no podrá inscribirse o anotarse ningún otro de igual o anterior fecha por el cual se trasmita o grave la propiedad del mismo inmueble o derecho real. A nuestro juicio la regla clara y precisa que contiene el artí-culo 17 de la Ley Hipotecaria, no sostiene el criterio adoptado por el registrador en este caso. Es cierto que a virtud de la partición fué que se inscribió el derecho de Juan Palou y Jiménez a los bienes que heredara de su padre, derecho ya perfectamente definido y adjudicado. Es cierto también que para mayor claridad debieron Palou y Méndez haber espe-*809rado a la aprobación judicial de la partición y haber otor-gado una escritura de venta de bienes claramente determi-nados. Pero es cierto de igual modo que Palou vendió a Méndez todos sus derechos a la herencia de su padre y que el hecho de haberse definido esos derechos, de haberse con-cretado en determinados bienes e inscrito de tal modo en el registro de la propiedad, no debe ni puede servir de base para negar la inscripción a favor del comprador.
No se trata de inscribir un título anterior o de igual fecha, otorgado por persona distinta de la qiie aparece con derecho en el registro, sino de un título otorgado precisamente por el que aparece con derecho en el registro. La venta fué de todos los derechos a la herencia y por lo tanto debe conside-rarse comprendido en cualquier derecho que se fije y determine después a favor del vendedor en la herencia vendida.
Además, el espíritu del artículo 17 de la Ley Hipotecaria •es el mismo que informa la ley en su totalidad, a saber: garantizan a los terceros adquirentes, asegurándoles que cuando actúan de buena fe y compran de aquel que en el registro aparece como dueño, su derecho será reconocido como válido aunque se anule después el título de su vendedor, y nosotros no podemos percibir que Pedro Juan Palou, que vendió primero sus derechos hereditarios a Méndez e inscri-bió después por la partición esos mismos derechos ya con-cretados en determinados bienes, pueda tener la condición de tercero con respecto a Méndez. (Yéase G-alindo, Legisla-ción Hipotecaria, tomo 1, pág. 654.)
Podría decirse que la escritura de venta de derechos y acciones a la herencia de Don Jaime Palou, en las condi-ciones en que se hizo, procedía inscribirla en todos los bie-nes de la herencia. Pero este no es el caso. El comprador sólo ha pretendido inscribirla, aceptando implícitamente la validez de la partición, sobre los bienes adjudicados a su vendedor. Si hubiera tratado de inscribirla con respecto a bienes de la misma herencia adjudicados e inscritos a favor de los otros herederos, entonces procedería, de acuerdo con
*810el artículo 17 de la ley, negar dicha inscripción, porque dichos, otros herederos eran personas distintas de aquella que con. él habían contratado y tenían claramente con respecto a él. la condición de terceros.
También se consigna en la nota recurrida que existe el: defecto suhsanable de no describirse las fincas en el título. Nos parece que si la descripción dada a las fincas en el es-crito acompañado al título, concuerda con la que aparece en el registro a virtud de la inscripción de las particiones, dicho, escrito es suficiente.
Por las razones indicadas, la nota del registrador de 30 de abril de 1912 debe revocarse y ordenarse a' dicho funcio-nario que proceda a verificar la inscripción solicitada de-acuerdo con los principios establecidos en esta opinión.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.